DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 8 – 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2014/0376199 A1).
Regarding Claim 1, Kato discloses a (flexible ([0034-0036]) circuit board having a bending part with improved shielding properties, the flexible) circuit board (Fig 1-3) comprising: a first dielectric (18b; [0036]; “dielectric”) formed to include a width direction (Y direction as seen in Fig 2) and a length direction (X direction as seen in Fig 2); a first signal line (20; [0044-0046]; “signal”) positioned on one side (right side in Fig 3; note that the claim does not state ‘only on one side’) in the width direction of an upper surface (upper surface of 18b) or a lower surface of the first dielectric (18b); a second signal line (21) spaced apart from the first signal line (20) to the other side (left side in Fig 3; note that the claim does not state ‘only on the other side’) in the width direction and positioned on the upper surface or the lower surface (indirectly on an upper surface or indirectly on a lower surface of 18b) of the first dielectric; a second dielectric (18a; [0036]; “dielectric”) positioned on one side (left side in Fig 3; note that the claim does not state ‘only on one side’) in the width direction above the first dielectric (18b) and having the first signal line (20) positioned below the second dielectric (18a); a third dielectric (18c) spaced apart (see Fig 3 showing 18c at least partially spaced apart or separated from 18a) from the second dielectric (18a) to the other side in the width direction (portions of 18c is separated from portions of 18a in a width direction; note that the claim does not preclude an overlap) and positioned below the first dielectric (18b), and having the second signal line (21) positioned above the third dielectric (18c); a first ground (22; [0044-0046]; “ground”) positioned on the second dielectric (18a); and a second ground (24; [0044-0046]; “ground”) positioned under the third dielectric (18c).
Claim 1 states in the preamble of the claim, “a flexible circuit board having a bending part with improved shielding properties, the flexible circuit board”, however the a flexible circuit board having a bending part with improved shielding properties.
Claim 1 states “a flexible circuit board having a bending part with improved shielding properties” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim(s) 1 – 4, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baba (US 2017/0084974 A1).

Regarding Claim 1, Baba discloses a (flexible circuit board having a bending part (see Fig 9 showing a portion being bent and thus having a bending part) with improved shielding properties, the flexible) circuit board (Fig 9-10) comprising: a first dielectric (907C; [0166]; “dielectric”) formed to include a width direction (WIDTH DIRECTION as seen in Fig 9) and a length direction (better seen in Fig 1; LENGTH DIRECTION); a first signal line (213C; [0135]; “signal conductor”) positioned on one side (left side in Fig 10; note that the claim does not state ‘only on one side’) in the width direction of an upper surface (upper surface of 907C) or a lower surface of the first dielectric (907C); a second signal line (212C; [0135]; “signal conductor”) spaced apart from the first signal line (213C) to the other side (right side in Fig 10; note that the claim does not state ‘only on the other side’) in the width direction and positioned on the upper surface or the lower surface (indirectly on an upper surface or indirectly on a lower surface of 907C) of the first dielectric; a second dielectric (909C; [0166]; “dielectric”) positioned on one side (left side in Fig 10; note that the claim does not state ‘only on one side’) in the width direction above the first dielectric (907C) and having the first signal line (213C) positioned below the second dielectric (909C); a third dielectric (905C; [0166]; “dielectric”) spaced apart (see Fig 10 showing 905C at least partially spaced apart or separated from 909C) from the second dielectric (909C) to the other side in the width direction and positioned below the first dielectric (907C), and having the second signal line (212C) positioned above the third dielectric (905C); a first ground (443C; [0140-0153]; “ground”) positioned on the second dielectric (909C); and a second ground (413C; [0140-0153]; “ground”) positioned under the third dielectric.
Claim states in the preamble of the claim, “a flexible circuit board having a bending part with improved shielding properties, the flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board having a bending part with improved shielding properties.
Claim states “a flexible circuit board having a bending part with improved shielding properties” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Regarding Claim 2, Baba further discloses the flexible circuit board (Fig 9-10), comprising: a first cover (908C) positioned on the first dielectric (907C), but formed from an entire or partial area below the second dielectric (909C) to an area above the third dielectric (905C), and positioned so that at least a part of the first cover (908C) overlaps the second dielectric (909C) in a vertical direction; and a second cover (906C) positioned under the first dielectric (907C), but formed from an entire or partial area above the third dielectric (905C) to an area below the second dielectric (909C), and positioned so that at least a part of the second cover (906C) overlaps the third dielectric (905C) in the vertical direction.
Claim states in the preamble of the claim, “the flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board.

Regarding Claim 3, Baba further discloses the flexible circuit board (Fig 9-10), comprising: a third cover (912C) positioned on the first ground (443C); and a fourth cover (902C) positioned under the second ground (413C).
Claim states in the preamble of the claim, “the flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board.

Regarding Claim 4, Baba further discloses the flexible circuit board (Fig 9-10), comprising: a first center ground (302C) positioned between (see Fig 9) the first signal line (213C) and the second signal line (212C), while being positioned on the upper surface of the first dielectric (907C); and a second center ground (301C) positioned between (see Fig 9) the first signal line (213C) and the second signal line (212C), while being positioned (indirectly) on the lower surface of the first dielectric (907C), wherein the second dielectric (909C) is positioned to overlap (see Fig 10) at least a part of the first center ground (302C) in a vertical direction, wherein the third dielectric (905C) is positioned to overlap (see Fig 10) at least a part of the second center ground (301C) in the vertical direction.
Claim states in the preamble of the claim, “the flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board.

Regarding Claim 7, Baba further discloses the flexible circuit board (Fig 9-10), wherein the first ground (443C) is formed to have a width smaller than a width of the second dielectric (909C) so as not to overlap the first cover (908C) in the vertical direction and is positioned to be spaced apart from the first cover (908C) in a horizontal direction, wherein the second ground (413C) is formed to have a width smaller than a width of the third dielectric (905C) so as not to overlap the second cover (906C) in the vertical direction and is positioned to be spaced apart from the second cover (906C) in the horizontal direction.

Regarding Claim 15, Baba discloses a (flexible circuit board having a bending part with improved shielding properties, the flexible) circuit board (Fig 9-10) comprising: a first dielectric (907C; [0166]; “dielectric”) formed to include a width direction (WIDTH DIRECTION as seen in Fig 9) and a length direction (better seen in Fig 1; LENGTH DIRECTION); a first signal line (213C; [0135]; “signal conductor”) positioned on one side (left side in Fig 10; note that the claim does not state ‘only on one side’) in the width direction of an upper surface (upper surface of 907C) or a lower surface of the first dielectric (907C); a second signal line (212C; [0135]; “signal conductor”) spaced apart from the first signal line (213C) to the other side (right side in Fig 10; note that the claim does not state ‘only on the other side’) in the width direction and positioned on the upper surface or the lower surface (indirectly on an upper surface or indirectly on a lower surface of 907C) of the first dielectric; a first cover (908C) positioned on the first dielectric (907C), while being formed to have a width smaller than a width of the first dielectric (907C); a second cover (903C) positioned under the first dielectric (907C) and overlapping the first cover (908C) at least partially in a vertical direction, while being formed to have a width smaller than the width of the first dielectric (907C); a second dielectric (909C) positioned on one side in the width direction above the first dielectric (907C) and having the first signal line (213C) positioned below the second dielectric; a third dielectric (905C) spaced apart from the second dielectric (909C) to the other side in the width direction and positioned below the first dielectric (907C), and having the second signal line (212C) positioned above the third dielectric (905C); a first ground (443C; [0140-0153]; “ground”) positioned on (above) the second dielectric; a second ground (413C) positioned under the third dielectric; a third cover (912C) positioned on the first ground (443C); and a fourth cover (902C) positioned under the second ground, wherein at least a part of one side (right lateral side edge of 908C as seen in Fig 10) of the first cover (908C) in the length direction (going into the view in Fig 10) is interposed between the first dielectric (907C), and a portion that is not interposed between the first dielectric is exposed (left lateral side edge of 908C as seen in Fig 10 would be exposed to air whereas the opposite right side would be within the assembly), wherein at least a part of one side (right lateral side edge of 903C as seen in Fig 10) of the second cover (903C) in the length direction is interposed between the first dielectric (907C), and a portion that is not interposed between the first dielectric is exposed (left lateral side edge of 903C as seen in Fig 10 would be exposed to air whereas the opposite right side would be within the assembly).
Claim 15 states in the preamble of the claim, “a flexible circuit board having a bending part with improved shielding properties, the flexible circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board having a bending part with improved shielding properties.
Claim 15 states “a flexible circuit board having a bending part with improved shielding properties” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 2008/0286696 A1).

Regarding Claim 17, Ueno teaches of a manufacturing method (of a flexible circuit board having a bending part with improved shielding properties), the manufacturing method (Fig 1-9) comprising: a first step (Fig 3) of coupling a first cover (14) onto a first dielectric (11); a second step (Fig 5) of coupling a second dielectric (20) onto the first dielectric (11) to cover the first cover (14); and a third step of removing the second dielectric (Fig 9) positioned on the first cover (14) so that the second dielectric (20) remains on at least a part of a circumference (20 remains on part of the periphery/edge of 14) of the first cover (14).
Claim 17 states in the preamble of the claim, “a flexible circuit board having a bending part with improved shielding properties”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board having a bending part with improved shielding properties.
Claim 17 states “a flexible circuit board having a bending part with improved shielding properties” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doane (US 5,499,444).

Regarding Claim 18, Doane teaches of a manufacturing method (of a flexible circuit board having a bending part with improved shielding properties), the manufacturing method (Fig 2, Column 1, lines 3-6; “method”) comprising: a first step of coupling a first cover (36) onto a first dielectric (32); and a second step (Column 6, lines 45-55; “Thereafter, above these first two layers, successive layers 38a, 38b of prepreg spacer material, and conductive copper sheet 40 for forming a circuit layer are placed”) of coupling a second dielectric which has been cut out (Column 7, lines 13-27; “window W is milled in the board”) to cover at least a part of a circumference of the first cover (36), onto the upper portion of the first dielectric (32).
Claim 18 states in the preamble of the claim, “a flexible circuit board having a bending part with improved shielding properties”, however the preamble does not have patentable weight and therefore the device lacks the limitation of a flexible circuit board having a bending part with improved shielding properties.
Claim 18 states “a flexible circuit board having a bending part with improved shielding properties” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 2017/0084974 A1) as applied to claim 4 above, and further in view of Baek (US 2009/0133906 A1).

Regarding Claim 6, Baba discloses the limitations of the preceding claim.
Baba does not disclose the flexible circuit board, comprising: a first bonding sheet positioned between the first dielectric and the second dielectric and covering an upper portion of a part of the first cover, which is interposed between the first dielectric and the second dielectric; and a second bonding sheet positioned between the first dielectric and the third dielectric and covering a lower portion of a part of the second cover, which is interposed between the first dielectric and the third dielectric.
Baek teaches of a flexible circuit board (Fig 5), comprising: a first bonding sheet (243; [0030-0033]) positioned between a first dielectric (211) and a second dielectric (262) and covering an upper portion of a part of a first cover (220), which is interposed between the first dielectric (211) and the second dielectric (262); and a second bonding sheet (244) positioned between the first dielectric (211) and a third dielectric (272) and covering a lower portion of a part of a second cover (230), which is interposed between the first dielectric (211) and the third dielectric (272).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Baba, comprising: a first bonding sheet positioned between the first dielectric and the second dielectric and covering an upper portion of a part of the first cover, which is interposed between the first dielectric and the second dielectric; and a second bonding sheet positioned between the first dielectric and the third dielectric and covering a lower portion of a part of the second cover, which is interposed between the first dielectric and the third dielectric as taught by Baek, in order to provide bonding between layers and provide adhesive to the assembly (Baek, [0015,0017,0030-0033]).  Bonding or adhesive layers are typically used to prevent separation of an assembly and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Baba, comprising: a first bonding sheet positioned between the first dielectric and the second dielectric and covering an upper portion of a part of the first cover, which is interposed between the first dielectric and the second dielectric; and a second bonding sheet positioned between the first dielectric and the third dielectric and covering a lower portion of a part of the second cover, which is interposed between the first dielectric and the third dielectric as taught by Baek, in order to prevent separation of an assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/           Examiner, Art Unit 2896